Jenkins, P. J.
The New York Contract Purchase Corporation, as assignee of the National Electric Sales Company Incorporated, of Baltimore, Maryland, brought suit in the municipal court of Atlanta against Mrs. W. C. Alston for an amount alleged to be due under a contract between the assignor company and the defendant for the installation of certain electrical fixtures in her dwelling. The defendant answered, setting up that the contract was illegal, void, and of no effect, for the reason that the National *779Electric Sales Company was not authorized to transact business within the State of Georgia according to the laws thereof. The trial judge in the municipal court found in favo# of the defendant, and the plaintiff took an appeal to the appellate division of the municipal court. On the hearing before the appellate division of that court, a written agreement setting out the facts of the case was entered into, as follows: “All of the allegations in the petition filed by plaintiff in the trial court, appellant herein, were admitted as true by the defendant in the trial court, appellee herein. The defense of the defendant in the trial court, appellee herein, was based solely upon the point that the National Electric Sales Company, with whom the defendant had contracted for the work alleged to have been performed, had not applied to the Secretary 0‡ the State for a license to do business in the State of Georgia, nor had they made a statement to the Secretary of State setting forth the names of the incorporators, nor had they paid the taxes required of foreign corporations to authorize them to do business in the State of Georgia; this part of the defense of the defendant was admitted by the plaintiff as true, and the case was submitted to the court on the sole point as to whether or not the contract was valid or void by reason of the fact that the National Electric Sales Company Inc., of Baltimore, Maryland, failed to comply with the statute relative to foreign corporations, as above stated.” On the'hearing of the appeal, the appellate division of the municipal court affirmed the judgment of the trial judge; the plaintiff sued out certiorari, and the defendant now excepts to the judgment of the superior court sustaining the certiorari.

Judgment affirmed.

Stephens and Bell, JJ., concur.